Motion by respondent to dismiss appeal denied, on condition that appellant perfect and be ready to argue or submit the appeal at the March Term, beginning March 4, 1963; appeal ordered on the calendar for said term. The appellant’s brief must be served and filed on or before February 11, 1963. This disposition is without prejudice to a renewal of the motion to dismiss in the event that appellant, on or before February 15, 1963, shall fail to move, in the Supreme Court, Kings County, to vacate the dismissal of the action on December 12, 1962. Beldoek, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.